' Loring, J.,
concurring :
I think that the evidence shows that after the first attempt to cross the bar the master of the vessel reported his damage to the quartermaster, and told him “ he was unable to proceed on his voyage without assistance /’ that this was substantially his proposal, to go to sea with assistance, and must have been so understood by the quartermaster. The evidence then shows that the assistance was rendered in the Dudley Buck, and that, towed by her, the master then proceeded on his voyage without any further objection made to the quartermaster. I think these facts do not show that the vessel was taken from the control of the master, or that his action or discretion were overruled by the officers of the United States.